The defendant's petition for certification for appeal from the Appellate Court, 168 Conn. App. 570, 148 A.3d 1147 (2016), is granted, limited to the following issues:"1. Whether the Appellate Court properly concluded that the waiver of sovereign immunity under General Statutes § 13a-144 extends to a claim that the state police were negligent in failing to close the bridge before a Department of Transportation crew could arrive to address the condition?"2. Whether the Appellate Court properly imposed a duty on the state to employ 'adequate interim measures,' in place of or in addition to the defendant's duty to remedy a highway defect within a reasonable time under the circumstances after actual or constructive notice?"